On December 6, 1985, respondent Christopher P. Christian was disciplined by indefinite suspension. In re Christian, 238 Kan. 451, 709 P.2d 987 (1985). On April 19, 1989, respondent filed a petition with this court for reinstatement to the practice of law in Kansas, pursuant to Rule 219 (1990 Kan. Ct. R. Annot. 157). On April 12, 1991, this court ordered that respondent be reinstated conditioned upon his taking and passing the MultiState Professional Responsibility Examination and upon his continuing therapy with Dr. Stephen Sowards until released by Dr. Sowards. In re Christian, 248 Kan. 504, 810 P.2d 276 (1991).
The Clerk of the Appellate Courts has verified that the respondent has taken and passed the Multi-State Professional Responsibility Examination. Respondent is continuing his therapy with Dr. Sowards.
The court therefore finds that respondent has fully complied with the order of reinstatement entered by this court on April 12, 1991, and should be reinstated to the practice of law in Kansas.
It is therefore ordered that Christopher P. Christian be and he is hereby reinstated to the practice of law in the State of Kansas, conditioned upon his continuing therapy with Dr. Stephen Sowards until released by Dr.. Sowards. The Clerk of the Appellate Courts is directed to enter his name upon the roll of attorneys licensed to practice law in the State of Kansas.
It is further ordered that this order shall be published in the official Kansas Reports.